DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 12) in the reply filed on 11/4/2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 7-8 and 12/7-8 are objected to because of the following informalities:  In claim 7, “the other longitudinal length” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (KR 10-1667301)
Regarding claim 1, Seok discloses a flexible printed circuit board (FPCB) assembly for a battery module, which includes a film having insulation and flexibility and conductor patterns arranged 5inside the film in a predetermined form and transmits an electric signal, the FPCB assembly comprising: a main FPCB (left C, 10, Fig. 1) configured to extend in one direction; and a sub FPCB (right C, 20, Fig. 1) assembled to at least one side of the main FPCB and configured to extend in a direction different from the main FPCB (by way of its flexible nature).  
Regarding claim 2, Seok discloses the main FPCB including first connector terminals (110) provided to at least one side thereof, and wherein the sub FPCB includes second connector terminals (220) provided to a portion 15assembled to the main FPCB and fitted into the first connector terminals.  
Regarding claim 3, Seok discloses each of the first connector terminals provided to have a shape of a socket-type female connector pin (110), and each of the second connector terminals provided 20to have a shape of a male connector pin (220) that is inserted into the female connector pin.  
Regarding claim 4, Seok discloses the female connector pin and the male connector pin compressed in a14PCT/KR2019/0137522019-10-18 state of being connected to each other (Fig. 6).  
Regarding claim 5, Seok discloses the film in a region (10) of the main FPCB to which the first connector 5terminals are provided is formed concave (104/106), and the film in a region (20) of the sub FPCB to which the second connector terminals are provided is formed convex (207).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Lee (US 6,830,484).  
Regarding claim 7, Lee teaches (in Fig. 6) a sub FPCB including a first sub FPCB (left side of left 10) and a second sub FPCB (right side of right 5), and 15wherein the first sub FPCB and the second sub FPCB are respectively assembled to one longitudinal end and the other longitudinal end of the main FPCB (center portion between center 5 and center 10) and disposed to extend in a direction that intersects the main FPCB.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use two sub FPCBs, as taught by Lee, in order to connect to multiple devices/batteries.  

Claims 8, 12/7, and 12/8 are rejected under 35 U.S.C. 103 as being unpatentable over Seok and Lee, and further in view of Zeng et al. (US 9,515,356).  

Seok and Lee disclose substantially the claimed invention except for the temperature sensor.  Zeng teaches at least one temperature sensor (4) attached to the main FPCB.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a temperature sensor, as taught by Zeng, in order to monitor and protect the main FPCB.
Regarding claims 12/7, and 12/8, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the connector assembly of Seok, as modified by Lee and Zeng, in a number of well-known devices, such as a battery module (shown by Zeng), in order to provide an effective and modular connection.  

Claims 12/1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Zeng.  
Regarding claims 12/1-6, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the connector assembly of Seok, in a number of well-known devices, such as a battery module (shown by Zeng), in order to provide an effective and modular connection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833